DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed on 04/06/2022 are acknowledged and have been carefully considered.  
	 
Status of Claims
	Claims 1-3 were previously pending in the application. 
As of the amendments filed 04/06/2022, claim 1 is amended, claims 4-5 are newly added, and no claims are canceled. 
	Accordingly, claims 1-5 are currently under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting specific structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“a first region of interest setting unit which sets a region of interest” (claim 1) 
“a tissue specifying unit which specifies a position” (claim 1) 
“a tissue tracing unit which creates a feature image … and detects an amount of movement” (claim 1)
“a second region of interest setting unit which sets the region of interest” (claim 1)
“a pixel value measuring unit which measures a pixel value” (claim 1)
“a shininess region removal unit which removes a shininess region” (claim 3)
	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, or equivalents thereof. 
	If applicant does not intend to have these claim limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2017/0360275 A1, hereinafter "Yoshizaki") in view of Morita et al. (US 2012/0220840 A1, hereinafter “Morita”).

Regarding claim 1, Yoshizaki discloses: 
A time intensity curve measuring apparatus (“a curve L3 represents temporal change of the light intensity level” Yoshizaki: [0140]) which measures a time intensity curve illustrating a temporal change ("In FIG. 17, a horizontal axis represents time, and a vertical axis represents an intensity level of the light intensity of the fluorescent wavelength component. In FIG. 17, a curve L3 represents temporal change of the light intensity level of the fluorescent wavelength component" Yoshizaki: [0140]) in pixel value of light emission ("signal value (pixel value or luminance information)" Yoshizaki: [0061]) from a fluorescent dye administered into a body of a subject ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]), 
the apparatus (“image processing device” Yoshizaki: [0005]) comprising:
an excitation ray source ("a light source unit configured to emit excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0004]) which emits near-infrared rays ("light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) for exciting a fluorescent dye administered into the body of the subject ("ICG used in the first embodiment emits fluorescence of 830 nm" Yoshizaki: [0037]) toward the subject;
an image pickup unit ("an imaging unit configured to continuously image the subject and sequentially generate image data of the subject" Yoshizaki: [0004]) configured to detect from the fluorescent dye ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]) near-infrared rays ("has sensitivity to light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) and visible rays ("has sensitivity to light in a visible light range" Yoshizaki: [0054]), and obtain over a plurality of frames a plurality of fluorescence images ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]) of a tissue of the subject (“imaging unit configured to continuously image the subject and sequentially generate image data of the subject” Yoshizaki: [0004]) and a color image of the tissue of the subject ("a normal color image P100" Yoshizaki: [0147]), the plurality of fluorescence images including a first fluorescence image (“FIG. 8B is a diagram illustrating an exemplary fluorescent image of a previous frame” Yoshizaki: [0017], Fig. 8B) and a second fluorescence image (“FIG. 8A is a diagram illustrating an exemplary fluorescent image of a current frame” Yoshizaki: [0016], Fig. 8A);
a first region of interest setting unit which sets a region of interest on the first fluorescence image ("imaging a region of a subject to generate image data, a fluorescent agent having been administered to the subject, and the region having been irradiated with excitation light" Yoshizaki: [0005]);
and a pixel value measuring unit which measures a pixel value of the region of interest ("signal value (pixel value or luminance information) in accordance with the light intensity of a fluorescent wavelength component emitted from the fluorescent agent is recorded" Yoshizaki: [0061]).

Yoshizaki remains silent on: 
obtain over a plurality of frames … a plurality of color images of the tissue of the subject, …
and the plurality of color images including a first color image and a second color image;
a tissue specifying unit which specifies a position of the tissue on the first color image, the position corresponding to a position of the region of interest on the first fluorescence image;
a tissue tracing unit which creates a feature image based on the plurality of color images, and detects an amount of movement of the feature image over the plurality of frames to trace over the plurality of frames a position of the tissue on each of the plurality of color images;
a second region of interest setting unit which sets the region of interest at a position on the second fluorescence image, the position corresponding to the position of the tissue on the second color image traced by the tissue tracing unit on the basis of the amount of movement of the feature image detected by the tissue tracing unit. 

However, in a similar invention in the same field of endeavor, Morita teaches an image acquisition and image processing device, including “a first image acquisition section that acquires a first image, the first image being a color image that includes a plurality of channels, and includes an object image including information within a wavelength band of white light” (Morita: [0007]), “the first image being a color image” (Morita: [0120]) and “a second image acquisition section that acquires a second image, the second image being an image that includes an object image including information within a specific wavelength band, and differs from the plurality of channels included in the first image” (Morita: [0008]), the “second image [is a] (special light image (e.g., narrow-band image or fluorescent image) in a narrow sense) that corresponds to the specific wavelength band” (Morita: [0211]), and further teaches: 
obtain over a plurality of frames ([See Fig. 39 showing normal light images being acquired over time over a plurality of frames.]) … a plurality of color images ("normal light image storage section 322 and the special light image storage section 332 can store a plurality of images" Morita: [0376]) of the tissue of the subject (“observation target (i.e., tissue inside a body cavity)” Morita: [0369]), … and the plurality of color images including a first color image ("normal light image acquired at the timing 1" Morita: [0379]) and a second color image ("normal light image acquired at the timing 2" Morita: [0379]);
a tissue specifying unit which specifies a position of the tissue on the first color image ("candidate attention area detection section may detect the candidate attention area from the first image using the feature quantity of each pixel" Morita: [0168]; "process the normal light image … based on the attention area information output from the candidate attention area detection section 341" Morita: [0382]), the position corresponding to a position of the region of interest on the first fluorescence image ("performs the threshold process using the feature quantity of each pixel of the first image that corresponds to each pixel of the second image that is included in each local area (e.g., a pixel that is located at an identical pixel position in the first image and the second image)" Morita: [0169]);
a tissue tracing unit which creates a feature image ("feature quantity calculation section 3412 calculates the feature quantity of each pixel, and the area setting section 3414 detects an attention pixel based on the feature quantity, and detects an area that includes the attention pixel as the candidate attention area" Morita: [0170]) based on the plurality of color images ("the first image being a color image that includes a plurality of channels, and includes an object image including information within a wavelength band of white light" Morita: [0120]), and detects an amount of movement of the feature image over the plurality of frames to trace over the plurality of frames a position of the tissue on each of the plurality of color images ("normal light image acquired at the timing T1 and the special light image acquired at the timing T2 can be linked by calculating the motion vector between the normal light image acquired at the timing T1 and the normal light image acquired at the timing T2" Morita: [0380]);
a second region of interest setting unit which sets the region of interest at a position on the second fluorescence image ("special light image that has been linked to the normal light image is output to the candidate attention area detection section 341 and the display mode setting section 343" Morita: [0382]), the position corresponding to the position of the tissue on the second color image traced by the tissue tracing unit on the basis of the amount of movement of the feature image detected by the tissue tracing unit ("normal light image acquired at the timing T1 and the special light image acquired at the timing T2 can be linked by calculating the motion vector between the normal light image acquired at the timing T1 and the normal light image acquired at the timing T2" Morita: [0380]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the image processing device as taught by Morita. One of ordinary skill in the art would have been motivated to make this modification because by making it possible to acquire a normal light image (white light image) and the special light image (e.g., narrow-band image or fluorescent image), “the visibility of the attention area can be improved while improving the accuracy of the attention area (e.g., accuracy when determining a lesion area as the attention area)” (Morita: [0213]). “Therefore, the burden on the doctor can be reduced while preventing a situation in which the lesion area is missed” (Morita: [0213]). 

	Regarding claim 2, the combination of Yoshizaki and Morita discloses: 
The time intensity curve measuring apparatus according to claim 1, as described above. 
	Yoshizaki further discloses: 
wherein the image pickup unit ("an imaging unit configured to continuously image the subject and sequentially generate image data of the subject" Yoshizaki: [0004]) includes a first photographing element configured to detect near-infrared rays ("has sensitivity to light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) from the fluorescent dye (“fluorescence is emitted by a fluorescent agent after intravenously injecting the fluorescent agent into the subject” Yoshizaki: [0037]), and obtain a fluorescence image ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]) of the tissue of the subject (“injecting, into body tissue, the ICG as a fluorescent agent” Yoshizaki: [0003]), and a second photographing element configured to detect visible rays ("has sensitivity to light in a visible light range" Yoshizaki: [0054]), and obtain a color image of the tissue of the subject ("a normal color image P100" Yoshizaki: [0147]).

Regarding claim 4, the combination of Yoshizaki and Morita discloses: 
The time intensity curve measuring apparatus according to claim 1, as described above. 
	Yoshizaki remains silent on: 
	wherein the tissue tracing unit detects the amount of movement of the feature image by a movement vector calculation method.
However, in a similar invention in the same field of endeavor, Morita teaches an image acquisition and image processing device, including “a first image acquisition section that acquires a first image, the first image being a color image that includes a plurality of channels, and includes an object image including information within a wavelength band of white light” (Morita: [0007]), “the first image being a color image” (Morita: [0120]) and “a second image acquisition section that acquires a second image, the second image being an image that includes an object image including information within a specific wavelength band, and differs from the plurality of channels included in the first image” (Morita: [0008]), the “second image [is a] (special light image (e.g., narrow-band image or fluorescent image) in a narrow sense) that corresponds to the specific wavelength band” (Morita: [0211]), and further teaches: 
wherein the tissue tracing unit detects the amount of movement of the feature image by a movement vector calculation method ("normal light image acquired at the timing T1 and the special light image acquired at the timing T2 can be linked by calculating the motion vector between the normal light image acquired at the timing T1 and the normal light image acquired at the timing T2" Morita: [0380]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the image processing device as taught by Morita. One of ordinary skill in the art would have been motivated to make this modification because by making it possible to acquire a normal light image (white light image) and the special light image (e.g., narrow-band image or fluorescent image), “the visibility of the attention area can be improved while improving the accuracy of the attention area (e.g., accuracy when determining a lesion area as the attention area)” (Morita: [0213]). “Therefore, the burden on the doctor can be reduced while preventing a situation in which the lesion area is missed” (Morita: [0213]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Morita as applied to claim 1 above, and further in view of Hirawake et al. (US 2016/0041098 A1, hereinafter "Hirawake").

Regarding claim 3, the combination of Yoshizaki and Morita discloses: 
The time intensity curve measuring apparatus according to claim 1, as described above, the time intensity curve measuring apparatus ("In FIG. 17, a horizontal axis represents time, and a vertical axis represents an intensity level of the light intensity of the fluorescent wavelength component. In FIG. 17, a curve L3 represents temporal change of the light intensity level of the fluorescent wavelength component" Yoshizaki: [0140]) further comprising:
wherein the tissue tracing unit traces the region of interest on the basis of the color image ("normal light image acquired at the timing T1 and the special light image acquired at the timing T2 can be linked by calculating the motion vector between the normal light image acquired at the timing T1 and the normal light image acquired at the timing T2" Morita: [0380]) after the shininess region is removed by the shininess region removal unit ("image generation section 331 performs a white balance process, a grayscale transformation process, and the like on the generated color image, and outputs the resulting color image" Morita: [0360]).
The combination of Yoshizaki and Morita is not being relied on for teaching: 
a shininess region removal unit which removes a shininess region on a tissue surface on the basis of a color image including the tissue.
However, in a similar invention in the same field of endeavor, Hirawake teaches a fluorescence viewing device and fluorescence viewing method (Title) that includes an image processing means for performing correction for a brightness of the fluorescence image and a brightness of the background image: 
a shininess region removal unit which removes a shininess region on a tissue surface on the basis of a color image including the tissue ("image processing means for performing correction for a brightness of the fluorescence image and a brightness of the background image" Hirawake: [0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the fluorescence viewing device as taught by Hirawake. One of ordinary skill in the art would have been motivated to make this modification "to provide a fluorescence viewing device and a fluorescence viewing method capable of acquiring clear observed images with excellent visibility" (Hirawake: [0006]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Morita as applied to claim 1 above, and further in view of Oshima et al. (US 2021/0217172 A1, filed 01/11/2017, hereinafter “Oshima”).

Regarding claim 5, the combination of Yoshizaki and Morita discloses: 
The time intensity curve measuring apparatus according to claim 1, as described above. 
	Yoshizaki remains silent on: 
	wherein the tissue tracing unit detects the amount of movement of the feature image by a pattern matching method.
However, in a similar invention in the same field of endeavor, Oshima teaches “an information processing device” (Oshima: [0007]) including a feature amount calculation unit for calculating a feature amount based on internal pixel information, where “internal pixel information of the region of interest includes, for example, internal luminance information of the region of interest or an internal pattern of the region of interest” (Oshima: [0092]), and further teaches: 
wherein the tissue tracing unit detects the amount of movement of the feature image by a pattern matching method (“detection process of a motion of the contour line of the region of interest may be performed using a known algorithm related to object tracking such as optical flow, pattern matching, or the like” Oshima: [0086]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the information processing device as taught by Oshima. One of ordinary skill in the art would have been motivated to make this modification because “pixel information can change due to a motion of an internal structure of the observation object corresponding to the region of interest” (Oshima: [0092]). Thus, the movement of the region of interest can be detected based on a “known algorithm related to object tracking such as optical flow, pattern matching, or the like” (Oshima: [0086]). Pattern matching is a technique that can be used “for describing an internal motion of a region of interest” (Oshima: [0019]). 


Response to Arguments
 	Applicant traverses the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over Yoshizaki in view of Steiner and Glatz. Applicant submits that claim 1 has been amended to overcome the rejection under 35 U.S.C. 103. Applicant submits that the amendment to claim 1 specifies “a tissue tracing unit” as a unit capable of “creat[ing] a feature image” and “detect[ing] an amount of movement of the feature image.” Applicant further submits that claims 4 and 5 are added and further define the functions of the tissue tracing unit. 
	Applicant submits that the outstanding Office Action rejects Applicant’s claims 1-3 based on the proposition that Steiner teaches a medical imaging camera systems and methods which combine fluorescent imaging with visible color imaging, that Glatz teaches robust overlay schemes for the fusion of fluorescence and color channels in biological imaging, a tissue specifying unit, a tissue tracing unit, and a second region of interest setting unit, and that it would have been obvious to modify Yoshizaki’s apparatus by importing these features from Steiner and Glatz to arrive at Applicant’s claimed invention. Applicant submits, however, that Glatz fails to disclose the above feature related to a “tissue tracing unit” as now defined in claim 1. 
	Applicant submits that the outstanding Office Action relies on Glatz for teaching “a tissue tracing unit,” in part, in the abstract, and submits that the abstract recites “color images are commonly superimposed with fluorescence measurements to provide orientation.” Applicant submits that reading Glatz, a person of ordinary skill in the art would understand that Glatz, in fact, fails to disclose a unit having the capability of “creat[ing] a feature image” and “detect[ing] an amount of movement of the feature image.” Accordingly, Applicant submits that Glatz does not describe a tissue tracing unit as claimed. 
	Applicant submits that the combination of Yoshizaki and Steiner does not compensate for the deficiency of Glatz. Therefore, Applicant submits that even if this combination of references is assumed to be proper, the combination fails to teach every element of the claimed invention, and specifically, the combination fails to teach at least the claimed tissue tracing unit.  


In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 under 35 U.S.C. 103 over Yoshizaki in view of Steiner and Glatz have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the new ground of rejection does not rely on Glatz. Accordingly, based on the amendments to independent claim 1, the previous ground of rejection has been withdrawn.  However, upon further consideration and in view of the amendments to the independent claim, a new ground(s) of rejection is made under 35 U.S.C. 103 over Yoshizaki in view of Morita. 
	Regarding the amended limitations of independent claim 1, Morita teaches a tissue tracing unit capable of creating a feature image ("feature quantity calculation section 3412 calculates the feature quantity of each pixel, and the area setting section 3414 detects an attention pixel based on the feature quantity, and detects an area that includes the attention pixel as the candidate attention area" Morita: [0170]) and detecting an amount of movement of the feature image ("normal light image acquired at the timing T1 and the special light image acquired at the timing T2 can be linked by calculating the motion vector between the normal light image acquired at the timing T1 and the normal light image acquired at the timing T2" Morita: [0380]). In sum, Examiner respectfully submits that independent claim 1 as amended is rejected under 35 U.S.C. 103 over Yoshizaki in view of Morita. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dvorsky et al. (WO 2009/092162 A1, hereinafter “Dvorsky”) teaches “analyzing fluorescence signals obtained in a static region-of-interest (ROI) in a collection of fluorescence images of myocardial tissue” (Dvorsky: Abstract). Dvorsky further teaches the ability “to acquire a color image of the area of interest to allow real-time correlation between the fluorescence image and the color image” (Dvorsky: pg. 7, lines 23-24). 
Thomas (US 2016/0314585, hereinafter “Thomas”) teaches a method and apparatus that assist a user to track changes that occur in features of a subject as the features evolve over time. In Thomas’s invention, “tracking can be done for images captured under different imaging/lighting modalities, by different image capture devices, and/or at different points in time” (Abstract). 
Tian et al. (US 2018/0042481 A1, hereinafter “Tian”) teaches a handheld molecular imaging navigation system that comprises a multi-spectral light source module configured to provide light in a plurality of different spectrum bands (Abstract). Tian’s invention includes a signal acquisition module configured to acquire a near-infrared fluorescence image and a visible light image of the inspected object, and a processing module configured to perform image processing on the acquired near-infrared fluorescence image and visible light image according to the control signal sequence to fuse the visible light image and the fluorescence image and output the fused image, and output a feedback signal according to the acquired near-infrared fluorescence image and visible light image (Abstract).
Nie et al. (US 2011/0152692 A1, hereinafter “Nie”) teaches a system and methods for providing real-time anatomical guidance in a diagnostic or therapeutic procedure. Nie’s invention includes a first light source configured to emit a beam of visible light; second light source configured to emit a beam of near-infrared light; a handheld probe optically coupled to the second light source; a second imaging device configured to detect visible light; a third imaging device configured to detect near-infrared light having a first predetermined wavelength; a fourth imaging device configured to detect near-infrared light having a second predetermined wavelength; a display for displaying at least one visual representation of data; and, a controller programmed to generate at least one real-time integrated visual representation of an area of interest and to display the real-time visual representation on the display for guidance during the diagnostic or therapeutic procedure (Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793